Freedman, J.
(concurring). I concur solely on constraint of the majority holding in McDermott v Pinto (101 AD2d 224 [1st Dept 1984]), which appears to state that sublets are governed by Real Property Law § 226-b even in the absence of a lease restriction. I agree with the concurring opinion in McDermott (supra, at 229) which states that it is not clear that Real Property Law § 226-b "takes away from a tenant his common-law right to assign or sublease his interest in the absence of a lease provision restricting that right.”
Parness, J. P., and McCooe, J., concur; Freedman, J., concurs in a separate memorandum.